Fourth Court of Appeals
                              San Antonio, Texas
                                   February 27, 2017

                                 No. 04-16-00644-CV

              UTILITY TRAILER SALES SOUTHEAST TEXAS, INC.,
                                Appellant

                                           v.

                        Hector L. LOZANO and Mary E. Short,
                                     Appellees

               From the 341st Judicial District Court, Webb County, Texas
                          Trial Court No. 2015CVT003881 D3
                  Honorable Rebecca Ramirez Palomo, Judge Presiding


                                    ORDER
    Appellant's unopposed motion for extension of time to file reply brief is hereby
GRANTED. Time is extended to March 13, 2017.

      It is so ORDERED on February 27, 2017.

                                                       PER CURIAM



      ATTESTED TO: ________________________________
                   Keith E. Hottle
                   Clerk of Court